Exhibit 77(o) Transactions effected pursuant to Rule 10f-3 Fund Name Issuer Date of Purchase Broker / Dealer From Whom Purchased Affiliated/Principal Underwriter of Syndicate ING JP Morgan Mid Cap Value Portfolio BB&T Corp (BBT) 05/12/09 Goldman Sachs and Co. JP Morgan ING JP Morgan Mid Cap Value Portfolio Energizer Holdings Inc. 05/14/09 Merrill Lynch and Co. JP Morgan ING JP Morgan Mid Cap Value Portfolio Transatlantic Holdings Inc. (TRH) 06/04/09 Goldman Sachs and Co. JPMorgan Securities Inc ING JP Morgan Mid Cap Value Portfolio Vulcan Materials Co. (VMC) 06/11/09 Goldman Sachs and Co. JPMorgan Securities Inc ING UBS U.S. Large Cap Equity Portfolio Wells Fargo (949746101) 05/08/09 JP Morgan UBS Securities ING Van Kampen Equity & Income Portfolio Walgreens 5.25% Note due 01/15/2019 1/8/2009 Banc of America Securities LLC Morgan Stanley ING Van Kampen Equity & Income Portfolio Emerson Electric 4.875% Notes 10/15/2019 1/15/2009 JP Morgan Morgan Stanley, Barclays Capital ING Van Kampen Equity & Income Portfolio Wal-Mart Stores 4.125% Notes due 2/1/2019 1/15/2009 Barclays Capital Mitsubishi UFJ Securities, Barclays Capital ING Van Kampen Equity & Income Portfolio Delhaize Group 5.875% Notes 02/01/2014 1/27/2009 JP Morgan Mitsubishi UFJ Securities ING Van Kampen Equity & Income Portfolio ConocoPhillips 5.75% Notes 02/01/2019 01/29/09 Banc of America Securities LLC Mitsubishi UFJ Securities, Barclays Capital ING Van Kampen Equity & Income Portfolio AT&T Inc 6.55% Global Notes due 2039 01/29/09 Barclays Capital Mitsubishi UFJ Securities, Barclays Capital ING Van Kampen Equity & Income Portfolio Verizon Wireless Capital 5.55% Notes 2014 01/30/09 Citigroup Mitsubishi UFJ Securities, Barclays Capital, Morgan Stanley ING Van Kampen Equity & Income Portfolio Wellpoint Inc. 7.000% due 2/15/19 02/02/09 Merrill Lynch Mitsubishi UFJ Securities, Morgan Stanley ING Van Kampen Equity & Income Portfolio Proctor & Gamble Co. 4.7000 due 2/15/09 02/03/09 JP Morgan Mitsubishi UFJ Securities, Barclays Capital, Morgan Stanley ING Van Kampen Equity & Income Portfolio Novartis Capital Corp 4.125% Notes due 2/10/2014 02/04/09 Citigroup Morgan Stanley, Barclays Capital ING Van Kampen Equity & Income Portfolio Cisco Cystems 4.95% Notes due 2/15/2019 02/09/09 Goldman Sachs Morgan Stanley, Barclays Capital, ING Wholesale ING Van Kampen Equity & Income Portfolio Union Pacific Corp 6.125% Notes due 2/15/2020 02/17/09 Citigroup Mitsubishi UFJ Securities, Barclays Capital, Morgan Stanley ING Van Kampen Equity & Income Portfolio Roche Holdings Inc 6^ Notes due03/1/2019 02/18/09 Banc of America Securities Mitsubishi UFJ Securities, Barclays Capital, Morgan Stanley ING Van Kampen Equity & Income Portfolio Hewlett- Packard 4.75% Global Notes 6/2/2014 02/23/09 Deutsche Bank Mitsubishi UFJ Securities, Barclays Capital, Morgan Stanley ING Van Kampen Equity & Income Portfolio Chevron Corp 4.95% Notes due 3/3/2019 02/26/09 Barclays Capital Mitsubishi UFJ Securities, Barclays Capital, Morgan Stanley ING Van Kampen Equity & Income Portfolio The Coca-Cola Co. 4.875% Notes due 03/15/2019 03/03/09 Banc of America Mitsubishi UFJ Securities ING Van Kampen Equity & Income Portfolio Boeing Co. 6.00% Notes due on 03/15/2019 03/10/09 UBS Investment Bank Morgan Stanley, Barclays Capital ING Van Kampen Equity & Income Portfolio Pfizer Inc 6.20% Notes due 03/15/2019 03/17/09 Goldman Sachs Mitsubishi UFJ Securities, Barclays Capital ING Van Kampen Equity & Income Portfolio Alcoa Inc. 5.25% Conv Notes due 2014 03/18/09 CSFB Morgan Stanley, Barclays Capital ING Van Kampen Equity & Income Portfolio Time Warner Cable 8.25% Notes due 04/01/2019 03/23/09 Citigroup Mitsubishi UFJ Securities, Barclays Capital ING Van Kampen Equity & Income Portfolio Newell Rubbermaid 10.60% Conv Notes due 2019 03/24/09 Merrill Lynch Mitsubishi UFJ Securities, Barclays Capital ING Van Kampen Equity & Income Portfolio Verizon Communications Inc 6.35% Notes due 2019 03/24/09 Banc of America Mitsubishi UFJ Securities, Barclays Capital, Morgan Stanley ING Van Kampen Equity & Income Portfolio BorgWarner 3.50% Convertible Notes due 2012 4/6/2009 Merrill Lynch JP Morgan ING Van Kampen Equity & Income Portfolio Emerson Electric Co. 5.00% Notes due 4/15/2019 04/14/09 JP Morgan Morgan Stanley, Barclays ING Van Kampen Equity & Income Portfolio California State 5.95% due 4/1/2016 04/22/09 Goldman Sachs Morgan Stanley, Barclays ING Van Kampen Equity & Income Portfolio Potash Corp of Saskatchewan 6.50% Notes due 2019 04/28/09 Banc of America Mitsubishi UFJ Securities ING Van Kampen Equity & Income Portfolio Credit Suisse New York 5.50% Notes due 2014 04/28/09 Credit Suisse Securities Mitsubishi UFJ Securities ING Van Kampen Equity & Income Portfolio US Steel Corp. 4.00% Convertible Notes due 2014 04/29/09 JP Morgan Morgan Stanley, Mitsubishi UFJ Securities ING Van Kampen Equity & Income Portfolio EnCana Corp. 6.50% Notes due 2019 04/29/09 Deutsche Bank Morgan Stanley, Mitsubishi UFJ Securities, Barclays ING Van Kampen Equity & Income Portfolio ArcelorMittal 5.00% Convertible Notes due 2014 04/30/09 Goldman Sachs Morgan Stanley ING Van Kampen Equity & Income Portfolio Textron 4.50% Convertible Notes due 2013 04/30/09 Goldman Sachs Morgan Stanley, Mitsubishi UFJ Securities, Barclays ING Van Kampen Equity & Income Portfolio SunTrust Banks Inc 06/01/09 Goldman Sachs Morgan Stanley ING Van Kampen Equity & Income Portfolio Prudential Financial Inc. 7.375% due 6/15/2019 06/02/09 Goldman Sachs Mitsubishi UFJ Securities ING Van Kampen Equity & Income Portfolio ACE INA Holdings Inc. 5.90% due 2019 06/03/09 Barclays Capital Barclays, Morgan Stanley ING Van Kampen Equity & Income Portfolio Transatlantic Holdings Inc 06/04/09 JP Morgan Morgan Stanley ING Van Kampen Equity & Income Portfolio Bunge Limited Finance Corp. 8.50% due 2019 06/04/09 JPMSI Mitsubishi UFJ Securities ING Van Kampen Equity & Income Portfolio Express Scripts Inc. 6.25% Notes due 2014 06/04/09 Credit Suisse Securities Mitsubishi UFJ Securities ING Van Kampen Equity & Income Portfolio KFW 4.875% Notes due 2019 06/09/09 Goldman Sachs Barclays ING Van Kampen Equity & Income Portfolio CVS Pass Through Trust 8.353% due 2031 06/10/09 Barclays Capital Barclays, Morgan Stanley ING Van Kampen Equity & Income Portfolio Telecom Italia Capital 7.175% Notes due 2019 06/15/09 Goldman Sachs Mitsubishi UFJ Securities, Morgan Stanley ING Van Kampen Equity & Income Portfolio Time Warner Cable 6.75% Noted due 2039 06/24/09 Banc of America Securities Mitsubishi UFJ Securities, Morgan Stanley, Barclays
